Voya Retirement Insurance and Annuity Company and its Variable Annuity Account B Group Variable Annuity Contracts for Employer-Sponsored Deferred Compensation Plans Individual Nonqualified Variable Annuity Supplement Dated August 27, 2014 This supplement updates and amends certain information contained in the variable annuity Contract Prospectuses, Statements of Additional Information (“SAI”) and Contract Prospectus Summary, if applicable. Please read it carefully and keep it with the applicable Contract Prospectus, SAI and Contract Prospectus Summary for future reference. IMPORTANT INFORMATION ABOUT THE COMPANY ING Life Insurance and Annuity Company (the “Company,” we,” “our”) issues the above-referenced contracts and is responsible for providing these contracts’ insurance and annuity benefits. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. We are an indirect, wholly owned subsidiary of Voya Financial, Inc. (“Voya
